Citation Nr: 0018639	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-01 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle tremors and muscle soreness, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by loss of memory/difficulty concentrating, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for generalized joint 
pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a gynecological 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sinusitis/rhinitis, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

8.  Entitlement to an initial compensable evaluation for 
exostosis of the right foot.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The appellant reportedly had active 
military service from May 1986 to April 1992, and reportedly 
had service in the Persian Gulf from March 1991 to May 1991.


REMAND

The Board notes initially that the appellant is seeking 
service connection for several disabilities based upon 
service in the Persian Gulf during the Persian Gulf War.  In 
particular, she is relying upon several presumptions in 
38 C.F.R. § 3.317 (1999) that would provide for service 
connection for various disabilities.  However, a review of 
the claims file does not reflect that the appellant's service 
in the Persian Gulf has been verified.  As a corollary, while 
there are fairly voluminous service medical records, the 
character and nature of the appellant's service has not been 
verified.

In light of the above, these claims are REMANDED to the RO 
for the following:

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, in order to verify the 
appellant's active service and any 
service in the Persian Gulf during the 
Persian Gulf War.  All records obtained 
should be associated with the claims 
file.

2.  If the above-requested development is 
not successful, the RO should send the 
appellant the appropriate forms to assist 
in the reconstruction of pertinent 
personnel records.  The appellant is 
advised that it is vitally important that 
she fully cooperate in the effort to 
develop additional service personnel 
records, and that a failure to cooperate 
in this effort may have adverse 
consequences.

3.  After completion of the requested 
development, the case should be reviewed 
by the RO.  If the decision remains 
adverse to the appellant, the case should 
be returned to the Board after compliance 
with the provisions for processing 
appeals, including the issuance of a 
supplemental statement of the case and 
provision of the applicable time period 
for response thereto.





The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




